DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Bhavaraju which teaches the use sensor characteristics in continuous analyte detection sensors (e.g., blood glucose sensors) to determine the end of life of said sensor to ensure proper measurement of the desired molecules throughout the life of the sensor. Bhavaraju further teaches the use of calibration sensor data as a reference for current sensor performance versus desired threshold values (see Final Rejection mailed January 6, 2021). The claims as currently set forth require an insulin delivery device which is explicitly programmed to utilize one of a lot-specific measurement uncertainty and a lot-specific membrane lag to actively adjust the extent of signal smoothing and lag correction of insulin delivery during use of the device. The disclosure of Bhavaraju further discloses lot-specific sensor calibration data as one of the means for validating the sensors during manufacture (Paragraph [0106]). However, it is not disclosed by the prior art to actively utilize either lot-specific measurement uncertainty or lot-specific membrane lag values to drive an insulin infusion system. While Bhavaraju contemplates variation in sensor membrane values during calibration (e.g.., Paragraph [0110]) it would not have been obvious to utilize a membrane lag value as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783